 1   Aaron J. Fischer (SBN 247391)                      Jessica Valenzuela Santamaria (SBN 220934)
      Aaron.Fischer@disabilityrightsca.org               jvs@cooley.com
 2   Anne Hadreas (SBN 253377)                          Mark A. Zambarda (SBN 314808)
      anne.hadreas@disabilityrightsca.org                mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                       Addison M. Litton (SBN 305374)
     1330 Broadway, Suite 500                            alitton@cooley.com
 4   Oakland, CA 94612                                  COOLEY LLP
     Telephone: (510) 267-1200                          3175 Hanover Street
 5   Fax: (510) 267-1201                                Palo Alto, CA 94304-1130
                                                        Telephone: (650) 843-5000
 6   Tifanei Ressl-Moyer (SBN 319721)                   Facsimile: (650) 849-7400
      tifanei.ressl-moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                       Attorneys for Plaintiffs
     1831 K Street
 8   Sacramento, CA 95811
     Telephone: (916) 504-5800
 9   Fax: (916) 504-5801

10   Donald Specter (SBN 83925)
      dspecter@prisonlaw.com
11   Margot Mendelson (SBN 268583)
      mmendelson@prisonlaw.com
12   Sophie Hart (SBN 321663)
      sophieh@prisonlaw.coom
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704

16   Attorneys for Plaintiffs

17                                     UNITED STATES DISTRICT COURT

18                                 EASTERN DISTRICT OF CALIFORNIA

19                                        SACRAMENTO DIVISION

20

21    LORENZO MAYS, RICKY                          )   Case No. 2:18-cv-02081 TLN KJN
      RICHARDSON, JENNIFER BOTHUN,                 )
22    ARMANI LEE, LEERTESE BEIRGE, and             )   [PROPOSED] ORDER GRANTING
      CODY GARLAND, on behalf of themselves        )   PLAINTIFFS’ REQUEST TO FILE
23    and all others similarly situated,           )   UNDER SEAL
                                                   )
24                       Plaintiffs,               )   JUDGE:    Hon. Kendall J. Newman
                                                   )
25           v.                                    )   Complaint Filed: July 31, 2018
                                                   )
26    COUNTY OF SACRAMENTO,                        )
                                                   )
27                       Defendant.                )
                                                   )
28
                                                             [PROPOSED] ORDER GRANTING PLS.’ REQUEST TO FILE
                                                                                                  UNDER SEAL
                                                                                CASE NO. 2:18-cv-02081 TLN KJN
 1          Pending before the Court is Plaintiffs’ Request to Seal the Confidential Declaration of

 2   Margot Mendelson in Support of Plaintiffs’ Motion for Partial Summary Judgment or in the

 3   Alternative Preliminary Injunction re: Mental Health Care and Solitary Confinement. The

 4   Confidential Mendelson Declaration’s exhibits contain confidential, personally identifying

 5   information about class members.

 6          Having considered Plaintiffs’ Request to Seal and compelling reasons having been shown, IT

 7   IS HEREBY ORDERED THAT Plaintiffs’ request to seal is GRANTED. The Clerk of Court shall

 8   file the documents listed above under seal.

 9          IT IS SO ORDERED.

10

11          Dated: February 14, 2019

12

13

14

15
            /mays2081.seal
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                               [PROPOSED] ORDER GRANTING PLS.’ REQUEST TO FILE
                                                     1                                              UNDER SEAL
                                                                                  CASE NO. 2:18-cv-02081 TLN KJN
